Citation Nr: 1423612	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968; including service in Vietnam from April 1967 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2009, the Veteran testified at a hearing before the Board, seated at the RO.  A transcript is of record.  

Of note, in a March 2008 rating decision, the RO granted the Veteran's claim for service connection for diabetes mellitus, associated with herbicide exposure, evaluating the disorder as 20 percent disabling from the date of claim, November 30, 2007.  Thus, this provides a basis for considering the instant claim as potentially being secondary to diabetes.

The Board previously remanded this claim in January 2010 for additional private treatment records and a VA medical addendum opinion.  

The Board has reviewed all evidence of record, including that on Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets additional delay, another remand is required in this case as there is still not a complete record upon which to decide this claim.  

The Veteran was afforded a VA examination in October 2008.  The VA examiner opined that Veteran's peripheral neuropathy was not secondary to his diabetes mellitus as his "symptoms of sensory neuropathy began many decades before a diagnosis of diabetes mellitus."  In its remand, the Board noted that the Veteran's history of peripheral neuropathy appeared to have been based solely upon his account.  The Board further noted a private treatment record dated June 2006 indicating that the Veteran had no neurological defects at the time of writing.  The Board found that the October 2008 examiner's findings were contrary to the factual record and remanded for clarification.  

The Veteran was afforded another VA examination in April 2010.  That examiner similarly concluded on the examination report and in a March 2011 Addendum that the Veteran's peripheral neuropathy preceded his diabetes mellitus.  The examiner again failed to support his conclusion with the clinical evidence of record.  Put another way, the rationale provided by the examiner is not found probative because that individual has not pointed to any specific medical record that supports his underlying finding that peripheral neuropathy preceded the onset of diabetes mellitus by a significant period of time (characterized as "decades" in the original opinion).  

From the Board's review of the record, there appears to be no treatment prior to January 2007 for symptoms of peripheral neuropathy.  VA treatment records also show a diagnosis of diabetes mellitus in January 2007.  It is therefore unclear to the Board what evidence the examiner is relying on to make the determination that the Veteran's peripheral neuropathy preceded his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the April 2010 exam and the March 2011 Addendum.  If that examiner determines that another VA examination is necessary, one should be so scheduled.  The claims file should be made available to the examiner. 

2.  The examiner should indicate his rationale, to include citations to the clinical record, for determining that the Veteran's peripheral neuropathy preceded his diabetes mellitus.  The examiner should specify the exact medical record upon which he is basing the onset of peripheral neuropathy.  If no record can be identified, the examiner must fully explain whether this changes his opinion, or if not, upon what other basis he is relying to conclude that the peripheral neuropathy preceded the diabetes mellitus by a significant time period.

If the examiner determines that the Veteran's peripheral neuropathy was aggravated by his service-connected diabetes mellitus, to the extent that is possible, he is requested to approximate the baseline level of severity of the peripheral neuropathy (e.g., slight, moderate) before the onset of aggravation.

If the examiner, however, determines that peripheral neuropathy did not pre-exist diabetes mellitus, then the he should opine as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was caused by his service-connected diabetes mellitus.  

The examiner is requested to provide a rationale for any opinion provided.   If the examiner is unable to provide an opinion without resorting to speculation, it should be explained why a definitive opinion cannot be provided. 

3.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



